Exhibit 10.4

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of July 15, 2014, is made and
entered into by and between Empire State Realty Trust, Inc., a Maryland
corporation (the “Company”), and the Holders (as defined herein).

RECITALS

WHEREAS, in connection with the exercise of the options (the “Option Exercise”)
to acquire 112 West 34th Street Company L.L.C.’s and 112 West 34th Street
Company L.L.C.’s leasehold and fee interests in the properties located at 112
West 34th Street and 122 West 34th Street, New York, New York (“112 West 34th
Street”), and 1400 Broadway Associates L.L.C.’s leasehold interest in the
property located at 1400 Broadway, New York, New York (“1400 Broadway” and,
together with 112 West 34th Street, the “Option Properties”), the Company and
Empire State Realty OP, L.P., a Delaware limited partnership (the “Operating
Partnership”), will acquire the Option Properties (the “Acquisition”), pursuant
to which holders of interests (or certain related parties) (collectively, the
“Existing Holders”) in the entities that own the interests in the Option
Properties (the “Existing Entities”) will receive, in exchange for their
respective interests in the Existing Entities, directly or indirectly through
distributions of such securities by the Existing Entities, (i) units
representing limited partnership interests (the “OP Units”) of the Operating
Partnership, redeemable, under certain circumstances, into shares of Class A
Common Stock, $0.01 par value per share of the Company (the “Class A Common
Stock”), on a one-for-one basis (the “Contributor OP Interests”); (ii) shares of
Class B Common Stock, $0.01 par value per share (the “Class B Common Stock”) of
the Company, convertible, under certain circumstances, into shares of Class A
Common Stock on a one-for-one basis (the “Contributor REIT Interests” and,
together with the Contributor OP Interests, the “Contributor Interests”);
(iii) shares of Class A Common Stock (the “Initial Contributor Shares”); and/or
(iv) cash;

WHEREAS, the Company desires to enter into this Agreement with the Holders (as
defined below) in order to grant the Holders the registration rights contained
herein.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“112 West 34th Street” shall have the meaning set forth in the Recitals hereof.

“1400 Broadway” shall have the meaning set forth in the Recitals hereof.

“Agreement” shall mean this Registration Rights Agreement as originally executed
and as amended, supplemented or restated from time to time.

“Acquisition” shall have the meaning set forth in the Recitals hereof.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean any day other than Saturday, Sunday or a day on which
commercial banks in New York, New York are directed or permitted to be closed.



--------------------------------------------------------------------------------

“Class A Common Stock” shall the meaning set forth in the Recitals hereof.

“Class B Common Stock” shall have the meaning set forth in the Recitals hereof.

“Commission” shall mean the Securities and Exchange Commission.

“Company” shall have the meaning set forth in the introductory paragraph hereof.

“Consolidation Registration Rights Agreement” shall mean that certain
registration rights agreement dated as of October 7, 2013 by and between the
Company and the holders as defined therein.

“Contributor Interests” shall have the meaning set forth in the Recitals hereof.

“Contributor OP Interests” shall have the meaning set forth in the Recitals
hereof.

“Contributor REIT Interests” shall have the meaning set forth in the Recitals
hereof.

“Contributor Shares” shall mean the Initial Contributor Shares, the shares of
Class A Common Stock that may be acquired by the Holders in connection with the
exercise by such Holders of the exchange or conversion rights associated with
the Contributor Interests.

“Controlling Person” shall have the meaning set forth in Section 5(a) of this
Agreement.

“Convertible Class B Common Stock” shall mean shares of Class B Common Stock
that may be automatically converted to shares of Class A Common Stock pursuant
to Section 6.3.7 of the Articles of Amendment and Restatement of the Company.

“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company, provided, however, that such depositary must have an
address in the Borough of Manhattan, in the City of New York.

“End of Suspension Notice” shall have the meaning set forth in Section 3(a) of
this Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law) and the rules and regulations
thereunder.

“Exchangeable OP Units” shall mean OP Units that may be redeemable for cash or,
at the Company’s option, exchangeable for shares of Class A Common Stock
pursuant to Section 8.06 of the Amended and Restated Agreement of Limited
Partnership of the Operating Partnership.

“Existing Entities” shall have the meaning set forth in the Recitals hereof.

“Existing Holders” shall have the meaning set forth in the Recitals hereof.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

“Holders” shall mean (i) the Existing Holders as holders of Registrable
Securities and (ii) any direct or indirect transferee (to the extent permitted
under the Articles of Amendment and Restatement of the Company, the Amended and
Restated Agreement of Limited Partnership of the Operating Partnership, as
applicable) of such Registrable Securities from an Existing Holder provided,
that such transferee agrees in writing to be bound by all the provisions hereof.
For purposes of this Agreement, the Company may deem and treat the registered
holder of a Registrable Security as the Holder and absolute owner thereof,
unless notified to the contrary in writing by the registered Holder thereof.

 

- 2 -



--------------------------------------------------------------------------------

“Initial Contributor Shares” shall have the meaning set forth in the Recitals
hereof.

“IPO” shall mean the Company’s initial public offering of Class A Common Stock,
which closed on October 7, 2013.

“Issuer Shelf Effective Date” shall have the meaning set forth in
Section 2.1(b)(ii) of this Agreement.

“Issuer Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(b)(i) of this Agreement.

“Liabilities” shall have the meaning set forth in Section 5(a)(i) of this
Agreement.

“Malkin Group” shall mean all of the following, as a group: Anthony E. Malkin,
Peter L. Malkin and each of their lineal descendents (including spouses of such
descendents), any estates of any of the foregoing, any trusts now or hereafter
established for the benefit of any of the foregoing, or any corporation,
partnership, limited liability company or other legal entity controlled by
Anthony E. Malkin for the benefit of any of the foregoing.

“Notice and Questionnaire” shall mean a written notice, substantially in the
form attached as Exhibit A, delivered by a Holder to the Company (i) notifying
the Company of such Holder’s desire to include Registrable Securities held by it
in a Resale Shelf Registration Statement, (ii) containing all information about
such Holder required to be included in such Resale Shelf Registration Statement
in accordance with applicable law, including Item 507 of Regulation S-K
promulgated under the Securities Act, as amended from time to time, or any
similar successor rule thereto, and (iii) pursuant to which such Holder agrees
to be bound by the terms and conditions hereof.

“Operating Partnership” shall have the meaning set forth in the Recitals hereof.

“OP Units” shall have the meaning set forth in the Recitals hereof.

“Option Exercise” shall have the meaning set forth in the Recitals hereof.

“Operating Partnership” shall have the meaning set forth in the Recitals hereof.

“Option Properties” shall have the meaning set forth in the Recitals hereof.

“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, estate, trust, unincorporated organization
or other governmental or legal entity.

“Primary Shares” shall have the meaning set forth in Section 2.1(b)(i) of this
Agreement.

“Registrable Securities” shall mean at any time the Contributor Shares,
including upon the transfer thereof by the original Holders or any subsequent
Holders and any securities issued in respect of such securities by reason of or
in connection with any exchange for or replacement of such securities or any
stock dividend, stock distribution, stock split, purchase in any rights offering
or in connection with any combination of shares, recapitalization, merger or
consolidation, or any other equity securities issued pursuant to any other pro
rata distribution with respect to the Class A Common Stock, until, as to any

 

- 3 -



--------------------------------------------------------------------------------

particular Registrable Security, the earliest time as one of the following shall
have occurred: (i) a Registration Statement covering all such securities has
been declared effective by the Commission and all such shares have been disposed
of pursuant to such effective Registration Statement; (ii) such securities
(other than Restricted Securities) were issued pursuant to an effective
Registration Statement, (iii) such Registrable Securities have been publicly
sold under Rule 144 under the Securities Act, (iv) with respect to Holders that
individually hold less than 1% of the Registrable Securities originally issued
in connection with the Acquisition, such Registrable Securities may be sold in
one transaction pursuant to Rule 144; or (v) such securities have been otherwise
transferred in a transaction that constitutes a sale thereof under the
Securities Act and such shares subsequently may be resold or otherwise
transferred by such transferee without registration under the Securities Act.

“Registration Statement” means any registration statement filed by the Company
with the Commission in compliance with the Securities Act (including any Shelf
Registration Statement) for a public offering and sale of the Class A Common
Stock or other securities of the Company, including the prospectus, amendments
and supplements to such registration statement, including post-effective
amendments, all exhibits and all materials incorporated by reference or deemed
to be incorporated by reference in such registration statement (other than a
registration statement (i) on Form S-4 or any successor form to Form S-4,
(ii) covering only securities proposed to be issued in exchange for securities
or assets of another entity, (iii) in connection with an exchange offer or an
offering of securities exclusively to existing security holders of the Company
or its subsidiaries, (iv) relating to a transaction pursuant to Rule 145 of the
Securities Act, (v) for an offering of debt, or (vi) for a dividend reinvestment
plan).

“Resale Shelf Effective Date” shall have the meaning set forth in Section 2.1(a)
of this Agreement.

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2.1(a) of this Agreement.

“Restricted Securities” means shares of Class A Common Stock issued under an
Issuer Shelf Registration Statement which if sold by the holder thereof would
constitute “restricted securities” as defined under Rule 144 under the
Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Selling Holder” shall mean a Holder who is selling Registrable Securities
pursuant to a Registration Statement pursuant to the terms hereof.

“Selling Holders’ Counsel” shall mean the counsel for the Malkin Group.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2.1(c)
of this Agreement.

“Shelf Registration Statement” shall mean a Resale Shelf Registration Statement
and/or an Issuer Shelf Registration Statement.

“Suspension Event” shall have the meaning set forth in Section 3(a) of this
Agreement.

“Suspension Notice” shall have the meaning set forth in Section 3(a) of this
Agreement.

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal and not as part of such dealer’s market-making activities.

 

- 4 -



--------------------------------------------------------------------------------

“Underwritten Offering” shall mean a sale of securities of the Company to an
Underwriter or Underwriters for reoffering to the public.

Section 2. Registrations.

2.1 Shelf Registration.

(a) Resale Shelf Registration. Subject to Section 3 hereto, the Company agrees
to use commercially reasonable efforts to file with the Commission not later
than 12 months from the beginning of the first full calendar month following the
closing of the IPO with the Commission a “shelf” registration statement on
Form S-3 (or, if the Company is not eligible to use Form S-3, on Form S-11 or
any similar or successor form) with respect to the resale of all the Registrable
Securities by the Holders thereof (a “Resale Shelf Registration Statement”) for
an offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act. The Company shall use its commercially reasonable efforts to
cause such Resale Shelf Registration Statement to be declared effective by the
Commission within 120 days following the date of filing thereof (the “Resale
Shelf Effective Date”). The Resale Shelf Registration Statement shall be on an
appropriate form and the registration statement and any form of prospectus
included therein (or prospectus supplement relating thereto) shall reflect the
plan of distribution or method of sale as the Holders may from time to time
notify the Company. The Company agrees to use its commercially reasonable
efforts to provide notice to the Holders, including the form of Notice and
Questionnaire attached hereto as Exhibit A, on or prior to the date five
(5) Business Days prior to the Resale Shelf Effective Date.

At the time the Resale Shelf Registration Statement is declared effective, each
Holder that has delivered a duly completed and executed Notice and Questionnaire
to the Company on or prior to the date ten (10) Business Days prior to such time
of effectiveness shall be named as a selling securityholder in the Resale Shelf
Registration Statement and the related prospectus in such a manner as to permit
such Holder to deliver such prospectus to purchasers of Registrable Securities
in accordance with applicable law. If required by applicable law, subject to the
terms and conditions hereof, after effectiveness of the Resale Shelf
Registration Statement, the Company shall file a supplement to such prospectus
or amendment to the Resale Shelf Registration Statement not less than once a
calendar quarter as necessary to name as selling securityholders therein any
Holders that provide to the Company a duly completed and executed Notice and
Questionnaire and shall use reasonable efforts to cause any post-effective
amendment to such Resale Shelf Registration Statement filed for such purpose to
be declared effective by the Commission as promptly as reasonably practicable
after the filing thereof.

(b) Issuer Shelf Registration.

(i) The Company may, at its option, satisfy its obligation to prepare and file a
Resale Shelf Registration Statement pursuant to Section 2.1(a) solely with
respect to shares of Class A Common Stock issuable upon exchange of Exchangeable
OP Units and/or conversion of Convertible Class B Common Stock by preparing and
filing with the Commission not later than 12 months from the beginning of the
first full calendar month following the closing of the IPO one or more “shelf”
registration statements on Form S-3 (or, if the Company is not eligible to use
Form S-3, on Form S-11 or any similar or successor form) (an “Issuer Shelf
Registration Statement”) providing for (i) the issuance by the Company, from
time to time, to the Holders of such Exchangeable OP Units and/or Convertible
Class B Common Stock upon redemption or conversion thereof, of shares of Class A
Common Stock registered under the Securities Act (the “Primary Shares”); and
(ii) to the extent such Primary Shares constitute Restricted Securities, the
registered resale thereof by their Holders from time to time in accordance with
the methods of distribution elected by the Holders and set forth therein (but
not an Underwritten Offering).

(ii) The Company shall use its commercially reasonable efforts to cause any
Issuer Shelf Registration Statement to be declared effective by the Commission
within 120 days following the date of filing thereof (the “Issuer Shelf
Effective Date”).

 

- 5 -



--------------------------------------------------------------------------------

(c) Shelf Registration Effectiveness. Subject to Sections 2.1(d) and 3 hereof,
the Company shall use commercially reasonable efforts to keep any Shelf
Registration Statement continuously effective for the period (the “Shelf
Effectiveness Period”) beginning on the date on which a Shelf Registration
Statement is declared effective and ending on the date that all of the
Registrable Securities registered under a Shelf Registration Statement cease to
be Registrable Securities. During the period that a Shelf Registration Statement
is effective, the Company shall supplement or make amendments to the Shelf
Registration Statement, if required by the Securities Act or if reasonably
requested by the Holders (whether or not required by the form on which the
securities are being registered), including to reflect any specific plan of
distribution or method of sale, and shall use its commercially reasonable
efforts to have such supplements and amendments declared effective, if required,
as soon as practicable after filing.

(d) Shelf Registration Subsequent Filings. The Company shall prepare and file
such additional Registration Statements as necessary and use its commercially
reasonable efforts to cause such Registration Statements to be declared
effective by the Commission so that a Shelf Registration Statement remains
continuously effective, subject to Section 3, with respect to the Registrable
Securities as and for the period required under Section 2.1(c), as applicable
(such subsequent Registration Statements to constitute a Resale Shelf
Registration Statement or an Issuer Shelf Registration Statement, as the case
may be, hereunder).

(e) Selling Holders Become Party to Agreement. Each Holder acknowledges that by
participating in its registration rights pursuant to this Agreement, such Holder
will be deemed a party to this Agreement and will be bound by its terms,
notwithstanding such Holder’s failure to deliver a Notice and Questionnaire;
provided, that any Holder that has not delivered a duly completed Notice and
Questionnaire shall not be entitled to be named as a Selling Holder in, or have
the Registrable Securities held by it covered by, a Shelf Registration
Statement.

(f) Additional Rights Under the Consolidation Registration Rights Agreement. It
is understood and agreed that all of the Registrable Securities held by the
Malkin Group pursuant to this Agreement shall be subject to the rights to which
the Malkin Group is entitled under Sections 2.1(c) (Underwritten Registered
Resales), 2.1(d) (Underwriters), 2.2 (Underwritten Demand Registration), 2.3
(Piggy-Back Rights), and 2.4 (Reduction of Offering) of the Consolidation
Registration Rights Agreement; and such Registrable Securities shall be taken
into account when such rights are exercised by the Malkin Group in accordance
with the Consolidation Registration Rights Agreement.

Section 3. Black-Out Periods.

(a) Notwithstanding the provisions of Sections 2.1(a), 2.1(b) or 4, the Company
shall be permitted to postpone the filing of the Registration Statement
(including any Shelf Registration Statement), and from time to time to require
Holders not to sell under the Registration Statement or to suspend the use or
effectiveness thereof, for such times as the Company reasonably may determine is
necessary and advisable (but in no event shall the Company be entitled to
exercise such right more than two times or for more than an aggregate of 150
days in any rolling 12-month period commencing on the date of this Agreement,
except as a result of a refusal by the Commission to declare any post-effective
amendment to the Registration Statement effective after the Company has used all
commercially reasonable efforts to cause the post-effective amendment to be
declared effective by the Commission, in which case, the Company must terminate
the black-out period immediately following the effective date of

 

- 6 -



--------------------------------------------------------------------------------

the post-effective amendment), if any of the following events shall occur (each
such circumstance a “Suspension Event”): (i) a majority of the Board determines
in good faith that (A) the offer or sale of any Registrable Securities would
materially impede, delay or interfere with any proposed financing, offer or sale
of securities, acquisition, corporate reorganization or other material
transaction involving the Company, (B) after the advice of counsel, the sale of
Registrable Securities pursuant to the Registration Statement would require
disclosure of non-public material information not otherwise required to be
disclosed under applicable law, or (C) (x) the Company has a bona fide business
purpose for preserving the confidentiality of such transaction, (y) disclosure
would have a material adverse effect on the Company or the Company’s ability to
consummate such transaction, or (z) such transaction renders the Company unable
to comply with Commission requirements, in each case under circumstances that
would make it impractical or inadvisable, based on the advice of counsel, to
cause the Registration Statement (or such filings) to become effective or to
promptly amend or supplement the Registration Statement on a post effective
basis, as applicable; or (ii) a majority of the Board determines in good faith,
upon the advice of counsel, that it is in the Company’s best interest or it is
required by law, rule or regulation to supplement the Registration Statement or
file a post-effective amendment to the Registration Statement in order to ensure
that the prospectus included in the Registration Statement (1) contains the
information required under Section 10(a)(3) of the Securities Act; (2) discloses
any facts or events arising after the effective date of the Registration
Statement (or of the most recent post-effective amendment) that, individually or
in the aggregate, represents a fundamental change in the information set forth
therein; or (3) discloses any material information with respect to the plan of
distribution that was not disclosed in the Registration Statement or any
material change to such information. Upon the occurrence of any such suspension,
the Company shall use its commercially reasonable efforts to cause the
Registration Statement to become effective or to promptly amend or supplement
the Registration Statement on a post effective basis or to take such action as
is necessary to permit resumed use of the Registration Statement or filing
thereof as soon as possible.

The Company will provide written notice (a “Suspension Notice”) to the Holders
and the Selling Holders’ Counsel, if any, of the occurrence of any Suspension
Event. If as a result of a Suspension Event, the Registration Statement or
related prospectus contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, each Holder agrees that (i) it will
immediately discontinue offers and sales of the Registrable Securities under the
Registration Statement until the Holder receives copies of a supplemental or
amended prospectus (which the Company agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Company that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in the written notice
delivered by the Company unless otherwise required by law or subpoena. If so
directed by the Company, each Holder will deliver to the Company (at the expense
of the Company) all copies of the prospectus covering the Registrable Securities
at the time of receipt of the Suspension Notice, other than permanent file
copies in the possession of such Holder’s counsel. The Holders may recommence
effecting sales of the Registrable Securities pursuant to the Registration
Statement (or such filings) following further written notice to such effect (an
“End of Suspension Notice”) from the Company, which End of Suspension Notice
shall be given by the Company to the Holders and to the Selling Holders’
Counsel, if any, promptly following the conclusion of any Suspension Event and
its effect.

(b) In connection with any Registration Statement utilized by the Company to
satisfy its obligations under this Agreement, each Holder agrees to cooperate
with the Company in connection with the preparation of the Registration
Statement, and each Holder agrees that it will (i) respond within ten
(10) Business Days to any written request by the Company to provide or verify
information regarding the Holder or the Holder’s Registrable Securities
(including the proposed manner of sale) that may be

 

- 7 -



--------------------------------------------------------------------------------

required to be included in such Registration Statement and related prospectus
pursuant to the rules and regulations of the Commission, and (ii) provide in a
timely manner information regarding the proposed distribution by the Holder of
the Registrable Securities and such other information as may be requested by the
Company from time to time in connection with the preparation of and for
inclusion in the Registration Statement and related prospectus.

(c) If all reports required to be filed by the Company pursuant to the Exchange
Act have not been filed by the required date taking into account any permissible
extension, upon written notice thereof by the Company to the Holders, the rights
of the Holders to offer, sell or distribute any Registrable Securities pursuant
to any Registration Statement or to require the Company take action with respect
to the registration or sale of any Registrable Securities pursuant to any
Registration Statement shall be suspended until the date on which the Company
has filed such reports, and the Company shall use commercially reasonable
efforts, taking into account the circumstances of the Company at such time, to
file the required reports as promptly as commercially practicable, and shall
notify the Holders as promptly as practicable when such suspension is no longer
required.

(d) Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice with respect to any Registration Statement pursuant to
Section 3(a), the Company agrees that it shall extend the period of time during
which such Registration Statement shall be maintained effective pursuant to this
Agreement by the number of days during the period from the date of receipt by
the Holders of the Suspension Notice to and including the date of receipt by the
Holders of the End of Suspension Notice and provide copies of the supplemented
or amended prospectus necessary to resume sales, with respect to each Suspension
Event; provided, that, such period of time shall not be extended beyond the date
that Class A Common Stock covered by such Registration Statement are no longer
Registrable Securities.

Section 4. Registration Procedures.

(a) Subject to Section 3 hereof, in connection with the filing of any Shelf
Registration Statement as provided in this Agreement, the Company shall use
commercially reasonable efforts to, as expeditiously as reasonably practicable:

(i) prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities, within the relevant time period specified in
Sections 2.1(a) and/or 2.1(b) hereof, on the appropriate form under the
Securities Act, which form (1) shall be selected by the Company, (2) shall be
available for the registration and sale of the Registrable Securities by the
Selling Holders thereof, (3) shall comply as to form in all material respects
with the requirements of the applicable form and include or incorporate by
reference all financial statements required by the Commission to be filed
therewith or incorporated by reference therein, and (4) shall comply in all
respects with the requirements of Regulation S-T under the Securities Act, and
otherwise comply with its obligations under Section 2 hereof;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to such Registration Statement as may be necessary under applicable
law to keep such Registration Statement effective for the applicable period; and
cause each prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provision then in force) under the Securities Act and comply with the provisions
of the Securities Act, the Exchange Act and the rules and regulations thereunder
applicable to them with respect to the disposition of all securities covered by
such Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the Selling Holders thereof;

 

- 8 -



--------------------------------------------------------------------------------

(iii) (1) notify each Holder of Registrable Securities, not later than ten
(10) Business Days after filing, that a Registration Statement with respect to
the Registrable Securities has been filed and advising such Holder that the
distribution of Registrable Securities will be made in accordance with any
method or combination of methods legally available by the Selling Holders of any
and all Registrable Securities and providing a Notice and Questionnaire for
completion by each such Holder desiring to be included as a Selling Holder
therein; (2) furnish to each Selling Holder of Registrable Securities and to
each Underwriter of an Underwritten Offering of Registrable Securities, if any,
without charge, as many copies of each prospectus, including each preliminary
prospectus, and any amendment or supplement thereto and such other documents as
such Selling Holder or Underwriter may reasonably request, including financial
statements and schedules in order to facilitate the public sale or other
disposition of the Registrable Securities; and (3) hereby consent to the use of
the prospectus or any amendment or supplement thereto by the Selling Holders of
Registrable Securities in connection with the offering and sale of the
Registrable Securities covered by the prospectus or any amendment or supplement
thereto;

(iv) use its commercially reasonable efforts to register or qualify the
Registrable Securities by the time the applicable Registration Statement is
declared effective by the Commission under all applicable state securities or
“blue sky” laws of such jurisdictions as any Selling Holder of Registrable
Securities covered by the Registration Statement and each Underwriter of an
Underwritten Offering of Registrable Securities shall reasonably request in
writing, and do any and all other acts and things which may be reasonably
necessary or advisable to enable each such Selling Holder and Underwriter to
consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Selling Holder; provided, however, that the Company
shall not be required to (1) qualify as a foreign corporation or as a dealer in
securities in any jurisdiction where it would not otherwise be required to
qualify but for this Section 4(a)(iv), or (2) take any action which would
subject it to general service of process or taxation in any such jurisdiction
where it is not then so subject;

(v) notify promptly each Selling Holder of Registrable Securities under the
Registration Statement and, if requested by such Selling Holder, confirm such
advice in writing promptly at the address determined in accordance with
Section 8(f) of this Agreement (1) when the Registration Statement has become
effective and when any post-effective amendments and supplements thereto become
effective, (2) of any request by the Commission or any state securities
authority for post-effective amendments and supplements to the Registration
Statement and prospectus or for additional information after the Registration
Statement has become effective, (3) of the issuance by the Commission or any
state securities authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose,
(4) of the happening of any event or the discovery of any facts during the
period the Registration Statement is effective as a result of which the
Registration Statement or the related prospectus or any document incorporated by
reference therein contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading or, in the case of the prospectus, contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading (which
information shall be accompanied by an instruction to suspend the use of the
Registration Statement and the prospectus (such instruction to be provided in
the same manner as a Suspension Notice) until the requisite changes have been
made, at which time notice of the end of suspension shall be delivered in the
same manner as an End of Suspension Notice), (5) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities, for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (6) of the filing of a
post-effective amendment to the Registration Statement;

 

- 9 -



--------------------------------------------------------------------------------

(vi) furnish Selling Holders’ Counsel, if any, copies of any comment letters
relating to the Selling Holders received from the Commission or any other
request by the Commission or any state securities authority for amendments or
supplements to the Registration Statement and prospectus or for additional
information relating to the Selling Holders;

(vii) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Registration Statement at the earliest
possible moment and to re-qualify the Registrable Securities for resale after
any suspension thereof;

(viii) furnish to each Selling Holder of Registrable Securities, and each
Underwriter, if any, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules (without documents incorporated therein by
reference and all exhibits thereto, unless requested);

(ix) cooperate with the Selling Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends; and enable such Registrable Securities to be in
such denominations and registered in such names as the Selling Holders or the
Underwriters, if any, may reasonably request at least three (3) Business Days
prior to the closing of any sale of Registrable Securities;

(x) upon the occurrence of any event or the discovery of any facts, as
contemplated by Sections 4(a)(v)(2) and 4(a)(v)(4) hereof, as promptly as
practicable after the occurrence of such an event, use its commercially
reasonable efforts to prepare a supplement or post-effective amendment to the
Registration Statement or the related prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such prospectus will
not contain at the time of such delivery any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, or will
remain so qualified, as applicable. At such time as such public disclosure is
otherwise made or the Company determines that such disclosure is not necessary,
in each case to correct any misstatement of a material fact or to include any
omitted material fact, the Company agrees promptly to notify each Selling Holder
of such determination and to furnish each Selling Holder such number of copies
of the prospectus as amended or supplemented, as such Selling Holder may
reasonably request;

(xi) within a reasonable time prior to the filing of any Registration Statement,
any prospectus, any amendment to a Registration Statement or amendment or
supplement to a prospectus, provide copies of such document to the Selling
Holders’ Counsel, if any, on behalf of such Selling Holder, consider only
changes reasonably requested by such Selling Holder’s Counsel and make
representatives of the Company as shall be reasonably requested by the Selling
Holders of Registrable Securities available for discussion of such document;

(xii) obtain one or more CUSIP numbers for the Registrable Securities not later
than the effective date of a Registration Statement, and provide the Company’s
transfer agent with printed certificates for the Registrable Securities, in a
form eligible for deposit with the Depositary, in each case, to the extent
necessary or applicable;

 

- 10 -



--------------------------------------------------------------------------------

(xiii) enter into agreements (including underwriting agreements) and take all
other customary appropriate actions in order to expedite or facilitate the
disposition of such Registrable Securities whether or not an underwriting
agreement is entered into and whether or not the registration is an Underwritten
Offering:

(A) make such representations and warranties to the Selling Holders of such
Registrable Securities and the Underwriters, if any, in form, substance and
scope as are customarily made by issuers to Underwriters in similar Underwritten
Offerings as may be reasonably requested by them;

(B) obtain opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
any managing Underwriter(s) and their counsel) addressed to the Underwriters, if
any, covering the matters customarily covered in opinions requested in
Underwritten Offerings and such other matters as may be reasonably requested by
the Underwriter(s);

(C) obtain “comfort” letters and updates thereof from the Company’s independent
registered public accounting firm (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements are, or are required to
be, included in the Registration Statement) addressed to the Underwriter(s), if
any (to the extent consistent with Statement on Auditing Standards No. 72 of the
American Institute of Certified Public Accounts), such letters to be in
customary form and covering matters of the type customarily covered in “comfort”
letters to Underwriters in connection with similar Underwritten Offerings;

(D) enter into a securities sales agreement with the Selling Holders and an
agent of the Selling Holders providing for, among other things, the appointment
of such agent for the Selling Holders for the purpose of soliciting purchases of
Registrable Securities, which agreement shall be in form, substance and scope
customary for similar offerings;

(E) if an underwriting agreement is entered into, cause the same to set forth
indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Section 5 hereof with
respect to the Underwriters and all other parties to be indemnified pursuant to
said Section or, at the request of any Underwriters, in the form customarily
provided to such Underwriters in similar types of transactions; and

(F) deliver such documents and certificates as may be reasonably requested and
as are customarily delivered in similar offerings to the Selling Holders of a
majority in principal amount of the Registrable Securities being sold and the
managing Underwriters, if any;

(xiv) make available for inspection by any Underwriter participating in any
disposition pursuant to a Registration Statement, Selling Holders’ Counsel and
any accountant retained by a majority in principal amount of the Registrable
Securities being sold, all financial and other records, pertinent corporate
documents and properties or assets of the Company reasonably requested by any
such persons, and cause the respective officers, directors and any other agents
of the Company to supply all information reasonably requested by any such

 

- 11 -



--------------------------------------------------------------------------------

representative, Underwriter, counsel or accountant in connection with a
Registration Statement, and make such representatives of the Company available
for discussion of such documents as shall be reasonably requested by the Selling
Holders’ Counsel; provided, however, that the Selling Holders’ Counsel, if any,
and the representatives of any Underwriters will use commercially reasonable
efforts, to the extent reasonably practicable, to coordinate the foregoing
inspection and information gathering and to not materially disrupt the Company’s
business operations;

(xv) a reasonable time prior to filing any Registration Statement, any
prospectus forming a part thereof, any amendment to such Registration Statement,
or amendment or supplement to such prospectus, provide copies of such document
to the Underwriter(s) of an Underwritten Offering of Registrable Securities;
within five (5) Business Days after the filing of any Registration Statement,
provide copies of such Registration Statement to Selling Holders’ Counsel; make
such changes in any of the foregoing documents prior to the filing thereof, or
in the case of changes received from Selling Holders’ Counsel by filing an
amendment or supplement thereto, as the Underwriter or Underwriters, or in the
case of changes received from Selling Holders’ Counsel relating to the Selling
Holders or the plan of distribution of Registrable Securities, as Selling
Holders’ Counsel, reasonably requests; not file any such document in a form to
which any Underwriter shall not have previously been advised and furnished a
copy of or to which any Underwriter shall reasonably object; reasonably consider
the Selling Holders’ Counsel’s comments, if any, in preparing the Registration
Statement; not include in any amendment or supplement to such documents any
information about the Selling Holders or any change to the plan of distribution
of Registrable Securities that would limit the method of distribution of the
Registrable Securities unless Selling Holders’ Counsel has been advised in
advance and has approved such information or change; and make the
representatives of the Company available for discussion of such document as
shall be reasonably requested by the Selling Holders’ Counsel, if any, on behalf
of such Selling Holder, Selling Holders’ Counsel or any Underwriter;

(xvi) cause senior representatives, including senior management, of the Company
to participate in any “road show” or “road shows” reasonably requested by any
Underwriter;

(xvii) furnish to each Underwriter, if any, a signed counterpart, addressed to
such Selling Holder or Underwriter, of (i) an opinion or opinions of counsel to
the Company and (ii) if eligible under Statement on Auditing Standards No. 72 of
the American Institute of Certified Public Accounts, a comfort letter or comfort
letters from the Company’s independent public accountants, each in customary
form and covering such matters of the type customarily covered by opinions or
comfort letters, as the case may be, as the managing Underwriter or Underwriters
therefor reasonably requests;

(xviii) use its commercially reasonable efforts to cause all Registrable
Securities to be listed on any national securities exchange;

(xix) otherwise comply with all applicable rules and regulations of the
Commission and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering at least 12 months which shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder; and

(xx) cooperate and assist in any filings required to be made with the FINRA and
in the performance of any due diligence investigation by any Underwriter and its
counsel (including any “qualified independent Underwriter” that is required to
be retained in accordance with the rules and regulations of the FINRA).

 

- 12 -



--------------------------------------------------------------------------------

The Company may (as a condition to a Holder’s participation in a Registration)
require each Holder of Registrable Securities to furnish to the Company such
information regarding the Holders and the proposed distribution by such Holder
of such Registrable Securities as the Company may from time to time reasonably
request in writing.

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts of the type described in
Section 4(a)(v) hereof, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to a Registration Statement relating to such
Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4(a)(x) hereof, or
until such Holder is advised in writing by the Company that the use of the
Registration Statement may be resumed, and, if so directed by the Company, such
Holder will deliver to the Company (at the Company’s expense) all copies in such
Holder’s possession, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

Section 5. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, and the respective officers, directors, partners,
trustees, executors, employees, representatives and agents of any such Person,
and each Person (a “Controlling Person”), if any, who controls (within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange
Act) any of the foregoing Persons, as follows:

(i) against any and all loss, liability, claim, damage, judgment, actions, other
liabilities and expense whatsoever (the “Liabilities”), as incurred, arising out
of any untrue statement or alleged untrue statement of a material fact contained
in any Registration Statement (or any amendment or supplement thereto) pursuant
to which Registrable Securities were registered under the Securities Act,
including all documents incorporated therein by reference, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or arising out of any
untrue statement or alleged untrue statement of a material fact contained in any
prospectus (or any amendment or supplement thereto) or the omission or alleged
omission therefrom at such date of a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

(ii) against any and all Liabilities, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided, that (subject to
Section 5(d) below) any such settlement is effected with the written consent of
the Company; and

(iii) against any and all expense whatsoever, as incurred (including the fees at
standard non-premium rates and disbursements of counsel chosen by any
indemnified party), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under subparagraph (i)
or (ii) above;

 

- 13 -



--------------------------------------------------------------------------------

provided, however, that this indemnity and hold harmless agreement shall not
apply to any Liabilities to the extent arising out of any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use in a Registration Statement (or any amendment thereto) or any
prospectus (or any amendment or supplement thereto). Such indemnity and hold
harmless agreement shall remain in full force and effect regardless of any
investigation made by or on behalf of the Holders or any such Controlling Person
and shall survive the transfer of such securities by the Holders.

(b) Indemnification by the Holders. Each Holder severally (based on the number
of its Registrable Securities registered pursuant to this Agreement), but not
jointly, agrees to indemnify and hold harmless the Company and the other selling
Holders, and each of their respective officers, directors, partners, employees,
trustees, executors, representatives and agents, and each of their respective
Controlling Persons, against any and all Liabilities described in the indemnity
contained in Section 5(a) hereof, as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendment thereto) or any prospectus included
therein (or any amendment or supplement thereto) in reliance upon and in
conformity with written information with respect to such Holder furnished to the
Company by such Holder expressly for use in the Registration Statement (or any
amendment thereto) or such prospectus (or any amendment or supplement thereto);
provided, however, that no such Holder shall be liable for any claims hereunder
in excess of the amount of net proceeds received by such Holder from the sale of
Registrable Securities pursuant to such Registration Statement.

(c) Notices of Claims, etc. Each indemnified party shall give notice as promptly
as reasonably practicable to each indemnifying party of any action or proceeding
commenced against it in respect of which indemnity may be sought hereunder, but
failure so to notify an indemnifying party shall not relieve such indemnifying
party from any liability hereunder to the extent it is not materially prejudiced
as a result thereof and in any event shall not relieve it from any liability
which it may have otherwise than on account of this indemnity and hold harmless
agreement. An indemnifying party may participate at its own expense in the
defense of such action; provided, however, that counsel to the indemnifying
party shall not (except with the consent of the indemnified party) also be
counsel to the indemnified party. In no event shall the indemnifying party or
parties be liable for the fees and expenses of more than one counsel (in
addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances. Subject to Section 5(d) below, no indemnifying
party shall be liable for any settlement of any proceeding effected without its
written consent, which consent shall not be unreasonably withheld, but if
settled with such consent, or if there be a final judgment for the plaintiff,
the indemnifying party shall indemnify and hold harmless such indemnified
parties from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment. No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whosoever in respect of which indemnification or
contribution could be sought under this Section 5 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

- 14 -



--------------------------------------------------------------------------------

(d) Indemnification Payments. If at any time an indemnified party shall have
requested an indemnifying party consent to any settlement of the nature
contemplated by Sections 5(a)(ii) or 5(c), such indemnifying party agrees that
it shall be liable for such settlement, including any such related fees and
expenses of counsel, effected without its written consent if (i) such settlement
is entered into more than 45 days after receipt by such indemnifying party of
the aforesaid request; (ii) such indemnifying party shall have received notice
of the terms of such settlement at least 30 days prior to such settlement being
entered into; and (iii) such indemnifying party shall not have responded to such
indemnified party in accordance with such request prior to the date of such
settlement.

(e) Contribution. If the indemnification provided for in this Section 5 is for
any reason unavailable to or insufficient to hold harmless an indemnified party
in respect of any Liabilities referred to therein, then each indemnifying party
shall contribute to the aggregate amount of such Liabilities incurred by such
indemnified party, as incurred, in such proportion as is appropriate to reflect
the relative fault of the Company on the one hand and the Holders on the other
hand in connection with the statements or omissions which resulted in such
Liabilities, as well as any other relevant equitable considerations; provided,
however, that no Holder shall be liable for any claims hereunder in excess of
the amount of net proceeds received by such Holder from the sale of Registrable
Securities pursuant to such Registration Statement.

The relative fault of the Company on the one hand and the Holders on the other
hand shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Holders and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 5. The aggregate
amount of Liabilities incurred by an indemnified party and referred to above in
this Section 5 shall be deemed to include any such legal or other expenses
reasonably incurred by such indemnified party in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue or alleged untrue statement or omission or alleged
omission.

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

Section 6. Market Stand-Off Agreement. Each Holder hereby agrees that it shall
not, directly or indirectly sell, offer to sell (including without limitation
any short sale), pledge, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of or otherwise dispose of or transfer any Registrable
Securities or other Class A Common Stock or any securities convertible into or
exchangeable or exercisable for Class A Common Stock then owned by such Holder
(other than to permitted transferees of the Holders who agree to be similarly
bound) for up to 90 days following the date of an underwriting agreement with
respect to an underwritten public offering of the Company’s securities as
requested by the managing underwriter of such Underwritten Offering; provided,
however, that:

(a) the restrictions above shall not apply to Registrable Securities sold on the
Holders’ behalf to the public in an Underwritten Offering pursuant to a
Registration Statement;

 

- 15 -



--------------------------------------------------------------------------------

(b) all officers and directors of the Company then holding Class A Common Stock
or securities convertible into or exchangeable or exercisable for Class A Common
Stock enter into similar agreements for not less than the entire time period
required of the Holders hereunder; and

(c) the Holders shall be allowed any concession or proportionate release allowed
to any (i) officer, (ii) director, (iii) other holder of the Company’s Class A
Common Stock that entered into similar agreements (with such proportion being
determined by dividing the number of shares being released with respect to such
officer, director or other holder of the Company’s Class A Common Stock by the
total number of issued and outstanding shares held by such officer, director or
holder).

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the securities
subject to this Section 6 and to impose stop transfer instructions with respect
to the Registrable Securities and such other securities of each Holder (and the
securities of every other Person subject to the foregoing restriction) or to
assign a different CUSIP number therefor until the end of such period.

Section 7. Termination; Survival. The rights of each Holder under this Agreement
shall terminate upon the date that such Holder ceases to hold any Registrable
Securities and with respect to the Company upon the end of the Shelf
Effectiveness Period with respect to any Shelf Registration Statement.
Notwithstanding the foregoing, the obligations of the parties under Sections 5
and 8 of this Agreement shall remain in full force and effect following such
time.

Section 8. Miscellaneous.

(a) Registration Expenses. The Company shall pay all expenses incident to the
performance by the Company of its registration obligations under Section 2
above, including, without limitation, (i) all expenses incurred in connection
with the preparation, printing and distribution of any Registration Statement
and prospectus and all amendments and supplements thereto, (ii) all stock
exchange, Commission and state securities registration, listing and filing fees,
(iii) all fees and expenses of complying with securities or “blue sky” laws,
(iv) all FINRA fees, (v) fees and disbursements of counsel for the Company and
fees and expenses for the independent certified public accountants retained by
the Company (including the expenses or costs associated with the delivery of any
opinions or comfort letters), (vi) all internal expenses of the Company
(including, without limitation, all salaries and expenses of its officers
performing legal or accounting duties); and (vii) the fees and expenses of any
person, including special experts, retained by the Company in connection with
the preparation of any Registration Statement. Except as required in this
Section 8, the Company shall have no obligation to pay (i) any fees, discounts
or commissions attributable to the sale of Registrable Securities; (ii) any
Holder’s out-of-pocket expenses relating to the transactions contemplated by
this Agreement; or (iii) any transfer taxes relating to the registration for
sale of the Registrable Securities.

(b) Covenants Relating To Rule 144. For so long as the Company is subject to the
reporting requirements of Section 13 or 15 of the Exchange Act, the Company
covenants that it will file the reports required to be filed by it under the
Securities Act and Section 13(a) or 15(d) of the Exchange Act and the rules and
regulations adopted by the Commission thereunder. If the Company ceases to be so
required to file such reports, the Company covenants that it will upon the
request of any Holder of Registrable Securities (a) make publicly available such
information as is necessary to permit sales pursuant to Rule 144 under the
Securities Act, (b) deliver such information to a prospective purchaser as is
necessary to permit sales pursuant to Rule 144A under the Securities Act and it
will take such further action as any Holder of Registrable Securities may
reasonably request, and (c) take such further action that is reasonable in the
circumstances, in each case to the extent required from time to time to enable
such Holder to sell its Registrable Securities without registration under the
Securities Act within the

 

- 16 -



--------------------------------------------------------------------------------

limitation of the exemptions provided by (i) Rule 144 under the Securities Act,
as such Rule may be amended from time to time, (ii) Rule 144A under the
Securities Act, as such rule may be amended from time to time, or (iii) any
similar rules or regulations hereafter adopted by the Commission. Upon the
request of any Holder of Registrable Securities, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements (at any time after 90 days after the effective date of the first
Registration Statement filed by the Company for an offering of its Class A
Common Stock to the general public) and of the Securities Act and the Exchange
Act (at any time after it has become subject to the reporting requirements of
the Exchange Act), a copy of the most recent annual and quarterly report(s) of
the Company, and such other reports, documents or stockholder communications of
the Company, and take such further actions consistent with this Section 8(b), as
a Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing a Holder to sell any such Registrable Securities without
registration.

(c) Participation in Underwritten Offerings. No Person may participate in any
Underwritten Offerings hereunder unless such Person (a) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements and these registration rights provided for in
this Agreement. Except as provided in the Consolidation Registration Rights
Agreement, the Company shall select the managing Underwriter or Underwriters in
connection with any Underwritten Offering.

(d) No Inconsistent Agreements. The Company has not entered into and the Company
will not after the date of this Agreement enter into any agreement which is
inconsistent with the rights granted to the Holders of Registrable Securities
pursuant to this Agreement or otherwise conflicts with the provisions of this
Agreement. The rights granted to the Holders hereunder do not and will not for
the term of this Agreement in any way conflict with the rights granted to the
holders of the Company’s other issued and outstanding securities under any such
agreements.

(e) Amendments and Waivers. The provisions of this Agreement may be amended or
waived at any time only by the written agreement of the Company and the Holders
of a majority of the Registrable Securities; provided, however, that the
provisions of this Agreement may not be amended or waived without the consent of
each Holder of Registrable Securities adversely affected by such amendment or
waiver if such amendment or waiver adversely affects a portion of the
Registrable Securities but does not so adversely affect all of the Registrable
Securities; provided, further, that the provisions of the preceding provision
may not be amended or waived except in accordance with this sentence. Any
waiver, permit, consent or approval of any kind or character on the part of any
such Holder of any provision or condition of this Agreement must be made in
writing and shall be effective only to the extent specifically set forth in
writing. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each Holder of Registrable Securities and the Company.

(f) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, facsimile or any courier guaranteeing overnight delivery.

 

- 17 -



--------------------------------------------------------------------------------

If to the Company, to:

Empire State Realty Trust, Inc.

One Grand Central Place

60 E. 42nd Street

New York, New York 10165

Attention: Thomas N. Keltner, Jr.

Fax No.: 212-983-1385

Clifford Chance US LLP

31 West 52nd Street

60 E. 42nd Street

New York, New York 10019

Attention: Larry P. Medvinsky

Fax No.: 212-878-8375

If to the Holder:

To the address indicated on the books and records of the Company’s transfer
agent.

If to a transferee Holder, to the address of such Holder set forth in the
transfer documentation provided to the Company.

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two (2) Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending
party) and on the next Business Day if timely delivered to an air courier
guaranteeing overnight delivery.

(g) Successor and Assigns. This Agreement and the rights, duties and obligations
of the Holders hereunder may be freely assigned or delegated by such Holder in
conjunction with and to the extent of any transfer of Registrable Securities
held by any such Holder. This Agreement and the provisions hereof shall inure to
the benefit of and be binding upon all of the parties hereto and their
respective heirs, executors, personal and legal representatives, successors and
permitted assigns, including, without limitation, any successor of the Company
by merger, acquisition, reorganization, recapitalization or otherwise; provided,
however, that no such transfer or assignment shall be binding upon or obligate
the Company to any such assignee unless and until the Company shall have
received written notice of such transfer or assignment as herein provided and a
written agreement of the assignee to be bound by the provisions of this
Agreement. This Agreement is not intended to confer any rights or benefits on
any Persons that are not party hereto other than as expressly set forth in
Section 5 and this Section 8(g).

(h) Specific Enforcement. Without limiting the remedies available to the
Holders, the Company acknowledges that any failure by the Company to comply with
its obligations under Section 2 hereof may result in material irreparable injury
to the Holders for which there is no adequate remedy at law, that it would not
be possible to measure damages for such injuries precisely and that, in the
event of any such failure, a Holder may obtain such relief as may be required to
specifically enforce the Company’s obligations under Section 2 hereof.

 

- 18 -



--------------------------------------------------------------------------------

(i) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(j) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(k) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES.

(l) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

[SIGNATURE PAGE FOLLOWS]

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

EMPIRE STATE REALTY TRUST, INC. a Maryland corporation By:  

/s/ Thomas N. Keltner, Jr.

  Name:   /s/ Thomas N. Keltner, Jr.   Title:   Executive Vice President,
General Counsel and Secretary